 

Exhibit 10.67

 

This warrant and the securities issuable upon the exercise hereof have not been
registered under the Securities Act of 1933, as amended. They may not be sold,
offered for sale, pledged, hypothecated, or otherwise transferred except
PURSUANT to an effective registration statement under the Securities Act of
1933, as amended, or an opinion of counsel satisfactory to the Company the
registration is not required.

 

No. of Shares:    5,000   Issue Date:   July 15, 2015                 Exercise
Price:   $16.50   Expiration Date:   July 14, 2020 

 

DIGITAL ALLY, INC.

 

Common Stock Purchase Warrant

 

DIGITAL ALLY, INC. (the “Company”), a Nevada corporation, hereby certifies that,
for value received of $0.001 per Warrant,
_________________________________________ (the “Holder”), whose address is
_________________________________, is entitled, subject to the terms set forth
below, at any time, or from time to time, after the date hereof and before the
Expiration Date (as defined below), to purchase from the Company five thousand
(5,000) shares (the “Shares”) of common stock, $0.001 par value (the “Common
Stock”), of the Company at a price of Sixteen Dollars and Fifty Cents ($16.50)
per Share. The purchase price per Share, as adjusted from time to time pursuant
to the provisions of this Warrant, is referred to as the “Exercise Price.”

 

1. Term of the Warrant.

 

1.1 Time of Exercise. Subject to the provisions of Sections 1.5, “Transfer and
Assignment,” and 3.1, “Registration and Legends,” this Warrant may be exercised
at any time and from time to time after 9:00 a.m., local time, on July 15, 2015
(the “Exercise Commencement Date”), but no later than 5:00 p.m., local time,
July 14, 2020 (the “Expiration Date”), at which point it shall become void and
all rights under this Warrant shall cease.

 



-1-

   

 

1.2 Manner of Exercise. Subject to the provisions of Section 1.4, “Holder as
Owner,” the Holder may exercise this Warrant in whole or in part on the date
hereof or by presentation and surrender thereof to the Company at its principal
executive office or at the office of its stock transfer agent, if any, the
subscription form annexed hereto (the “Subscription Form”) duly executed and
accompanied by payment as follows:



 

1.2.1 in cash or by certified or official bank check, payable to the order of
the Company, in the amount equal to the Exercise Price multiplied by the number
of Shares specified in such form, together with all taxes applicable upon such
exercise;

 

1.2.2 by surrendering to the Company that number of Shares owned by the Holder
whose value is equal to the Exercise Price multiplied by the number of Shares
specified in the Subscription Form;

 

1.2.3 by surrendering the right to acquire a number of Shares having an
aggregate value such that the amount by which the aggregate value of such Shares
exceeds the aggregate Exercise Price is equal to the Exercise Price;

 

1.2.4 any combination of the foregoing; or

 

1.2.5 any other manner acceptable to the Company.

 

For purposes of surrendering Shares to satisfy the Exercise Price, the value of
the Shares shall be equal to the current market price for Common Stock (the
“Market Price”) on the relevant date of such exercise of this Warrant from time
to time (the “Exercise Date”).

 

X =

Y (A - B) A



 

Where

 

X — The number of Shares to be issued to the Holder.

 

Y — The number of Shares purchasable under this Warrant.

 

A — The Market Price of one Share.

 

B — The Exercise Price (as adjusted to the date of such calculations).

 

For purposes of this Section 1, the Market Price of a Share shall mean the
average of the closing bid and asked prices of Shares quoted on the Nasdaq
Capital Market or in the over-the-counter market in which the Shares are traded
or the closing sale price quoted on any exchange on which the Shares are listed,
whichever is applicable, for the ten (10) trading days prior to the date of
determination of Market Price (or such shorter period of time during which such
stock was traded over-the-counter or on such exchange). If the Shares are not
traded on the over-the-counter market or on an exchange, the Market Price shall
be the price per Share at which the Company sold Common Stock previous to the
date of exercise.

 

-2-

   

 

1.2.6 Upon receipt of this Warrant, with the Subscription Form duly executed and
accompanied by payment of the aggregate Exercise Price for the Shares for which
this Warrant is then being exercised, the Company shall cause to be issued
certificates or other evidence of ownership for the total number of whole Shares
for which this Warrant is being exercised in such denominations as are required
for delivery to the Holder, and the Company shall thereupon deliver such
documents to the Holder or its nominee.

 

1.2.7 If the Holder exercises this Warrant with respect to fewer than all of the
Shares that may be purchased under this Warrant, the Company shall execute a new
Warrant for the balance of the Shares that may be purchased upon exercise of
this Warrant and deliver such new Warrant to the Holder.

 

1.2.8 The Company covenants and agrees that it will pay when due and payable any
and all transfer taxes which may be payable in respect of the issue of this
Warrant, or the issue of any Shares upon the exercise of this Warrant. The
Company shall not, however, be required to pay any transfer or other tax which
may be payable in respect of any transfer involved in the issuance or delivery
of this Warrant or of the Shares in a name other than that of the Holder at the
time of surrender, and until the payment of such tax, the Company shall not be
required to issue such Shares.

 

1.2.9 The Company shall, at the time of any exercise of all or part of this
Warrant, upon the request of the Holder hereof, acknowledge in writing its
continuing obligation to afford to such Holder any rights to which such Holders
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant, provided that if the Holder of this Warrant shall
fail to make any such request, such failure shall not affect the continuing
obligations of the Company to afford to such Holder any such rights.

 

1.3 Exchange of Warrant. This Warrant may be split-up, combined or exchanged for
another Warrant or Warrants of like tenor to purchase a like aggregate number of
Shares. If the Holder desires to split-up, combine or exchange this Warrant, he
shall make such request in writing delivered to the Company at its corporate
office and shall surrender this Warrant and any other Warrants to be so
split-up, combined or exchanged, the Company shall execute and deliver to the
person entitled thereto a Warrant or Warrants, as the case may be, as so
requested. The Company shall not be required to effect any split-up, combination
or exchange that will result in the issuance of a Warrant entitling the Holder
to purchase upon exercise a fraction of a Share. The Company may require the
Holder to pay a sum sufficient to cover any tax or governmental charge that may
be imposed in connection with any split-up, combination or exchange of Warrants.
The term “Warrant” as used herein includes any Warrants issued in substitution
for or replacement of this Warrant, or into which this Warrant may be divided or
exchanged.

 

1.4 Holder as Owner. Prior to due presentment for registration of transfer of
this Warrant, the Company may deem and treat the Holder as the absolute owner of
this Warrant (notwithstanding any notation of ownership or other writing hereon)
for the purpose of any exercise hereof and for all other purposes, and the
Company shall not be affected by any notice to the contrary. Irrespective of the
date of issue and delivery of certificates for any Shares issuable upon the
exercise of the Warrant, each person in whose name any such certificate is
issued shall be deemed to have become the holder of record of the Shares
represented thereby on the date on which all or a portion of the Warrant
surrendered in connection with the subscription therefor was surrendered and
payment of the Exercise Price was tendered. No surrender of all or a portion of
the Warrant on any date when the stock transfer books of the Company are closed,
however, shall be effective to constitute the person or persons entitled to
receive Shares upon such surrender as the record holder of such Shares on such
date, but such person or persons shall be constituted the record holder or
holders of such Shares at the close of business on the next succeeding date on
which the stock transfer books are opened. Each person holding any Shares
received upon exercise of Warrant shall be entitled to receive only dividends or
distributions payable to holders of record on or after the date on which such
person shall be deemed to have become the holder of record of such Shares.

 

-3-

   

 

1.5 Transfer and Assignment. This Warrant may not be sold, hypothecated,
exercised, assigned or transferred except in accordance with and subject to the
provisions of the Securities Act of 1933, as amended (“Act”).

 

1.6 Method for Assignment. Any assignment permitted under this Warrant shall be
made by surrender of this Warrant to the Company at its principal office with
the form of assignment attached hereto duly executed and funds sufficient to pay
any transfer tax. In such event, the Company shall, without charge, execute and
deliver a new Warrant in the name of the assignee designated in such instrument
of assignment and this Warrant shall promptly be canceled. This Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation thereof at the corporate office of the Company together with a
written notice signed by the Holder, specifying the names and denominations in
which such new Warrants are to be issued.

 

1.7 Rights of Holder. Nothing contained in this Warrant shall be construed as
conferring upon the Holder the right to vote or consent or receive notice as a
stockholder in respect of any meetings of stockholders for the election of
directors or any other matter, or as having any rights whatsoever as a
stockholder of the Company. If, however, at any time prior to the expiration of
this Warrant and prior to its exercise, any of the following shall occur:

 

1.7.1 The Company shall take a record of the holders of its shares of Common
Stock for the purpose of entitling them to receive a dividend or distribution
payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or

 

1.7.2 The Company shall offer to the holders of its Common Stock any additional
shares of capital stock of the Company or securities convertible into or
exchangeable for shares of capital stock of the Company, or any option, right or
warrant to subscribe therefor; or

 

1.7.3 There shall be proposed any capital reorganization or reclassification of
the Common Stock, or a sale of all or substantially all of the assets of the
Company, or a consolidation or merger of the Company with another entity; or

 

-4-

   

 

1.7.4 There shall be proposed a voluntary or involuntary dissolution,
liquidation or winding up of the Company; then, in any one or more of said
cases, the Company shall cause to be mailed to the Holder, at the earliest
practicable time (and, in any event, not less than thirty (30) days before any
record date or other date set for definitive action), written notice of the date
on which the books of the Company shall close or a record shall be taken to
determine the stockholders entitled to such dividend, distribution, convertible
or exchangeable securities or subscription rights, or entitled to vote on such
reorganization, reclassification, sale, consolidation, merger, dissolution,
liquidation or winding up, as the case may be. Such notice shall also set forth
such facts as shall indicate the effect of such action (to the extent such
effect may be known at the date of such notice) on the Exercise Price and the
kind and amount of the Common Stock and other securities and property
deliverable upon exercise of this Warrant. Such notice shall also specify the
date as of which the holders of the Common Stock of record shall participate in
said distribution or subscription rights or shall be entitled to exchange their
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, sale, consolidation, merger, dissolution,
liquidation or winding up, as the case may be (on which date, in the event of
voluntary or involuntary dissolution, liquidation or winding up of the Company,
the right to exercise this Warrant shall terminate). Without limiting the
obligation of the Company to provide notice to the holder of actions hereunder,
the failure of the Company to give notice shall not invalidate such action of
the Company.

 

1.8 Lost Warrant Certificate(s). Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and, in the case of loss, theft or destruction of reasonably
satisfactory indemnification, including a surety bond if required by the
Company, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will cause to be executed and delivered a new Warrant of like tenor and
date. Any such new Warrant executed and delivered shall constitute an additional
contractual obligation on the part of the Company, whether or not this Warrant
so lost, stolen, destroyed, or mutilated shall be at any time enforceable by
anyone.

 

1.9 Covenants of the Company. The Company covenants and agrees as follows:

 

1.9.1 At all times it shall reserve and keep available for the exercise of this
Warrant into Common Stock such number of authorized shares of Common Stock as
are sufficient to permit the exercise in full of this Warrant into Common Stock;
and

 

1.9.2 All Shares issued upon exercise of the Warrant shall be duly authorized,
validly issued and outstanding, fully-paid and non-assessable.

 

-5-

   

 

2. Adjustment of Number of Shares Purchasable Upon Exercise.

 

2.1 Recapitalization. The number of Shares purchasable on exercise of this
Warrant and the Exercise Price therefor shall be subject to adjustment from time
to time in the event that the Company shall: (i) pay a dividend in, or make a
distribution of, shares of Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares, or (iv) spin-off a
subsidiary by distributing, as a dividend or otherwise, shares of the subsidiary
to its stockholders. In any such case, the total number of shares purchasable on
exercise of this Warrant immediately prior thereto shall be adjusted so that the
Holder shall be entitled to receive, at the same aggregate purchase price, the
number of shares of Common Stock that the Holder would have owned or would have
been entitled to receive immediately following the occurrence of any of the
events described above had this Warrant been exercised in full immediately prior
to the occurrence (or applicable record date) of such event. An adjustment made
pursuant to this Section 2 shall, in the case of a stock dividend or
distribution, be made as of the record date and, in the case of a subdivision or
combination, be made as of the effective date thereof. If, as a result of any
adjustment pursuant to this Section 2, the Holder shall become entitled to
receive shares of two or more classes of series of securities of the Company,
the Board of Directors of the Company shall equitably determine the allocation
of the adjusted purchase price between or among shares or other units of such
classes or series and shall notify the Holder of such allocation.

 

2.2 Merger or Consolidation. In the event of any reorganization or
recapitalization of the Company or in the event the Company consolidates with or
merges into another entity or transfers all or substantially all of its assets
to another entity, then and in each such event, the Holder, on exercise of this
Warrant as provided herein, at any time after the consummation of such
reorganization, recapitalization, consolidation, merger or transfer, shall be
entitled, and the documents executed to effectuate such event shall so provide,
to receive the stock or other securities or property to which the Holder would
have been entitled upon such consummation if the Holder had exercised this
Warrant immediately prior thereto. In such case, the terms of this Warrant shall
survive the consummation of any such reorganization, recapitalization,
consolidation, merger or transfer and shall be applicable to the shares of stock
or other securities or property receivable on the exercise of this Warrant after
such consummation and as an exchange for a larger or smaller number of shares,
as the case may be.

 

2.3 Notice of Dissolution or Liquidation. Except as otherwise provided in
Section 2.2, “Merger or Consolidation,” in the case of any sale or conveyance of
all or substantially all of the assets of the Company in connection with a plan
of complete liquidation of the Company, or in the case of the dissolution,
liquidation or winding-up of the Company, all rights under this Warrant shall
terminate on a date fixed by the Company, such date so fixed to be not earlier
than the date of the commencement of the proceedings for such dissolution,
liquidation or winding-up and not later than thirty (30) days after such
commencement date. Notice of such termination of purchase rights shall be given
to the Holder at least thirty (30) days prior to such termination date.

 

2.4 Statement of Adjustment. Any adjustment pursuant to the provisions of this
Section 2 shall be made on the basis of the number of Shares which the Holder
would have been entitled to acquire by exercise of this Warrant immediately
prior to the event giving rise to such adjustment and, as to the Exercise Price
in effect immediately prior to the rise to such adjustment. Whenever any such
adjustment is required to be made, the Company shall forthwith determine the new
number of Shares that the Holder hereof shall be entitled to purchase hereunder
and/or such new Exercise Price and shall prepare, retain on file and transmit to
the Holder within ten (10) days after such preparation a statement describing in
reasonable detail the method used in calculating such adjustment.

 

-6-

   

 

2.5 No Fractional Shares. The Company shall not issue any fraction of a Share in
connection with the exercise of this Warrant, and in any case where the Holder
would, except for the provisions of this Section 2.5, be entitled under the
terms of this Warrant to receive a fraction of a Share upon such exercise, the
Company shall upon the exercise and receipt of the Exercise Price, issue the
largest number of whole Shares purchasable upon exercise of this Warrant. The
Company shall not be required to make any cash or other adjustment in respect of
such fraction of a Share to which the Holder would otherwise be entitled. The
Holder, by the acceptance of this Warrant, expressly waives his right to receive
a certificate for any fraction of a Share upon exercise hereof.

 

2.6 No Change in Form Required. The form of Warrant need not be changed because
of any change pursuant to this Section 2 in the Exercise Price or in the number
of Shares purchasable upon the exercise of a Warrant, may state the same
Exercise Price and the same number of shares of Common Stock as are stated in
the Warrants initially issued pursuant to the Agreement.

 

3. Registration Under the Securities Act of 1933.

 

3.1 Registration and Legends. The Holder understands that (i) the Company has
not registered the Warrant or the Shares under the Act, or the applicable
securities laws of any state in reliance on exemptions from registration and
(ii) such exemptions depend upon the Holder’s investment intent at the time the
Holder acquires the Warrant or the Shares. The Holder therefore represents and
warrants that it is acquiring the Warrant, and will acquire the Shares, for the
Holder’s own account for investment and not with a view to distribution,
assignment, resale or other transfer of the Warrant or the Shares. Because the
Warrant and the Shares are not registered, the Holder is aware that the Holder
must hold them indefinitely unless they are registered under the Act and any
applicable securities laws or the Holder must obtain exemptions from such
registration. Upon exercise, in part or in whole, of this Warrant, the Shares
shall bear the following legend:

 

The shares of Common Stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended (“Act”) or any
applicable state securities laws, and they may not be offered for sale, sold,
transferred, pledged or hypothecated without an effective registration statement
under the Securities Act and under any applicable state securities laws, or an
opinion of counsel, satisfactory to the Company, that an exemption from such
registration is available.

 

3.2 No-Action Letter. The Company agrees that it will be satisfied that no
post-effective amendment or new registration is required for the public sale of
the Shares if it shall be presented with a letter from the Staff of the
Securities and Exchange Commission (the “Commission”), stating in effect that,
based upon stated facts which the Company shall have no reason to believe are
not true in any material respect, the Staff will not recommend any action to the
Commission if such Shares are offered and sold without delivery of a prospectus,
and that, therefore, no Registration Statement under which such shares are to be
registered is required to be filed.

 

3.3 Agreements. The agreements in this Section shall continue in effect
regardless of the exercise and surrender of this Warrant.

 

-7-

   

 

4. Reservation of Shares. The Company shall at all times reserve, for the
purpose of issuance on exercise of this Warrant such number of shares of Common
Stock or such class or classes of capital stock or other securities as shall
from time to time be sufficient to comply with this Warrant and the Company
shall take such corporate action as may, in the opinion of its counsel, be
necessary to increase its authorized and unissued Common Stock or such other
class or classes of capital stock or other securities to such number as shall be
sufficient for that purpose.

 

5. Survival. All agreements, covenants, representations and warranties herein
shall survive the execution and delivery of this Warrant and any investigation
at any time made by or on behalf of any parties hereto and the exercise, sale
and purchase of this Warrant (and any other securities or property) issuable on
exercise hereof.

 

6. Remedies. The Company agrees that the remedies at law of the Holder, in the
event of any default or threatened default by the Company in the performance or
compliance with any of the terms of this Warrant, may not be adequate and such
terms may, in addition to and not in lieu of any other remedy, be specifically
enforced by a decree of specific performance of any agreement contained herein
or by an injunction against a violation of any of the terms hereof or otherwise.

 

7. Representations and Warranties by the Holder. The Holder, by its acceptance
of this Warrant, represents and warrants to the Company as follows:

 

7.1 This Warrant and the Shares issuable upon exercise thereof are being
acquired for its own account, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Act. Upon exercise of this Warrant, the Holder shall, if so
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the securities issuable upon exercise of this Warrant are being
acquired for investment and not with a view toward distribution or resale;

 

7.2 The Holder understands that the Warrant and the Shares have not been
registered under the Act or any applicable state securities laws by reason of
their issuance in a transaction exempt from the registration and prospectus
delivery requirements of the Act pursuant to Section 4(2) thereof, and that they
must be held by the Holder indefinitely, and that the Holder must therefore bear
the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Act or any applicable state
securities laws or is exempted from such registration;

 

7.3 The Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
this Warrant and the Shares purchasable pursuant to the terms of this Warrant
and of protecting its interests in connection therewith;

 

7.4 The Holder is able to bear the economic risk of the purchase of the Shares
pursuant to the terms of this Warrant; and

 

7.5 The Holder is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Act.

 

-8-

   

 

8. Other Matters.

 

8.1 Binding Effect. All the covenants and provisions of this Warrant by or for
the benefit of the Company shall bind and inure to the benefit of its successors
and assigns hereunder.

 

8.2 Notices. All notices or demands provided for in this Warrant shall be
validly given if in writing and delivered personally, sent by certified mail,
postage prepaid, or sent via an express delivery service, such as Federal
Express or United Parcel Service, to one party by the other party to the address
set forth in this Warrant or to such other address as each party may from time
to time designate in writing. The Company’s address is:

 

Digital Ally, Inc.

 

9705 Loiret Blvd.

Lenexa, KS 66219

Attn: President

 

Holder’s address is set forth in the first paragraph of this Warrant.

 

8.3 Governing Law. The validity, interpretation and performance of this Warrant
shall be governed by the laws of the State of Nevada.

 

8.4 Parties Bound and Benefitted. Nothing in this Warrant expressed and nothing
that may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any person or corporation other than the
Company and the Holder any right, remedy or claim under promise or agreement
hereof, and all covenants, conditions, stipulations, promises and agreements
contained in this Warrant shall be for the sole and exclusive benefit of the
Company and its successors and of the Holder, its successors and, if permitted,
its assignees.

 

8.5 Headings. The Article headings herein are for convenience only and are not
part of this Warrant and shall not affect the interpretation thereof.

 

IN WITNESS WHEREOF, this Warrant has been duly executed by the Company under its
corporate seal as of July 15, 2015.

 

  DIGITAL ALLY, INC.         By:       Stanton E. Ross   Its: President and
Chief Executive Officer

 

-9-

   

 

DIGITAL ALLY, INC.

 

Assignment

 

FOR VALUE RECEIVED, _____________________________________ hereby sells, assigns
and transfers unto ________________________________________________________ the
within Warrant and the rights represented thereby, and does hereby irrevocably
constitute and appoint ______________________________________ Attorney, to
transfer said Warrant on the books of the Company, with full power of
substitution.

 

Dated: _________________

 

  Signed:           Print Name:  

 

 

 

 

Subscription Form

 

Digital Ally, Inc.

9705 Loiret Blvd.
Lenexa, KS 66210

 

The undersigned hereby irrevocably subscribes for the purchase of
________________ shares of Common Stock (the “Shares”), pursuant to and in
accordance with the terms and conditions of this Warrant, and herewith makes
payment, covering the purchase of the Shares, which should be delivered to the
undersigned at the address stated below, and, if such number of Shares shall not
be all of the Shares purchasable hereunder, then a new Warrant of like tenor for
the balance of the remaining Shares purchasable under this Warrant be delivered
to the undersigned at the address stated below.

 

The undersigned agrees that: (1) the undersigned will not offer, sell, transfer
or otherwise dispose of any such Shares, unless either (a) a registration
statement, or post-effective amendment thereto, covering such Shares have been
filed with the Securities and Exchange Commission pursuant to the Securities Act
of 1933, as amended (the “Act”), and such sale, transfer or other disposition is
accompanied by a prospectus meeting the requirements of Section 10 of the Act
forming a part of such registration statement, or post-effective amendment
thereto, which is in effect under the Act covering the Shares to be so sold,
transferred or otherwise disposed of, or (b) counsel to the Company satisfactory
to the undersigned has rendered an opinion in writing and addressed to the
Company that such proposed offer, sale, transfer or other disposition of the
Shares is exempt from the provisions of Section 5 of the Act in view of the
circumstances of such proposed offer, sale, transfer or other disposition; (2)
the Company may notify the transfer agent for its Common Stock that the
certificates for the Common Stock acquired by the undersigned are not to be
transferred unless the transfer agent receives advice from the Company that one
or both of the conditions referred to in (1)(a) and (1)(b) above have been
satisfied; and (3) the Company may affix the legend set forth in Section 3.1 of
this Warrant to the certificates for Shares hereby subscribed for, if such
legend is applicable.

 

Dated: _________________ Signed:           Address:            

 

-2-

 

 

 

